ORDER
Lisa Toney and her boyfriend used her husband’s name and identifying information to commit fraud. He found out, so they blew him up with a mail bomb, injuring another man in the process. Toney was convicted of conspiracy to use fraudulent identification, see 18 U.S.C. § 1028(f); fraudulent use of an access device, see id. § 1029(a)(2); mail theft, see id. § 1708; and conspiracy to use explosives in commission of a felony resulting in death, see id. § 844(n), (d). The district court imposed multiple concurrent terms of imprisonment, the longest of which was life.
*487Toney appealed, arguing that the district court plainly erred by applying the sentencing guidelines as mandatory. See United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); United States v. Paladino, 401 F.3d 471, 481 (7th Cir.2005). We asked the judge whether he would have imposed a lower sentence if he had known that the guidelines were advisory. See Paladino, 401 F.3d at 483-84. He answered yes. Therefore, we VACATE Toney’s sentence and REMAND for re-sentencing.